Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-9, 12-15, and 18 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by MOON et al. (United States Patent Application Publication US 2019/0163910), hereinafter MOON.
	
Regarding claim 1, MOON teaches the method comprising: reading, by the processor, a boot code and a boot key for booting the host device from the storage device, ([0223] “The CPU 111 may be referred to as a processor, and access may be controlled through the MPU 112 when accessing a particular memory or storage device to fetch processing instructions. The CPU 111 and the MPU 112 may be configured to implement the operations described above based on FIGS. 2 and 7 to 11.” [0162] “when power is supplied to the service device 1 or a CPU reset procedure is performed, the process of system initialization and booting occurs by the boot code stored in the internal boot ROM or the boot loader included in the secure memory loader (S500)” [0164] “The secure memory loader of the flash memory 113 of the service device 1 performs the relevant memory security verification procedure prior to performing the function (S510). At this time, the secure memory loader may use an OTP memory or a device security management server for self-verification. In addition, the secure memory loader code, the secure memory loader header, the memory protection policy, the key information, the authentication information, the network code, the crypto code, and the like may be verified when performing the security verification for the secure memory loader.” During the system initialization and booting, the boot code and the key information from the secure memory loader of the flash memory is performed, which is interpreted as reading a boot code and a boot key from the storage device, in order to boot the service device, which is interpreted as for booting the host device. The booting process is performed by the CPU.) and 
performing, by the processor, a cryptographic algorithm on the boot code by using the boot key to obtain a runtime signature; ([0170] “The secure memory loader decrypts the encrypted firmware image using the obtained original FEK to verify the confidentiality of the firmware and to obtain an original firmware image, and copies the obtained original firmware image to the firmware loading memory area (shown in FIG. 7) of the flash memory (S570).” [0171] “Then, the secure memory loader extracts the F/W authentication public key and the F/W signature value from the secure memory loader area to verify the authentication and integrity of the original firmware image obtained by decryption, dynamically calculates a new F/W signature value using the original firmware image located in the firmware loading memory area (for example, the signature value of the original firmware image is calculated by using the authentication public key, the one-way hash function, and a signature calculation algorithm), and then compares the extracted F/W signature value with the calculated new F/W signature value to verify the reliability of the firmware (S580).” During the booting process, the signature value of the original firmware image is calculated by using the authentication public key, the one-way hash function, and a signature calculation algorithm. As discussed above, the booting process is performed by the CPU. Thus, the processor or CPU performs the one-way hash function and a signature calculation algorithm, which is interpreted as performing a cryptographic algorithm on the boot code, to calculate or obtain the signature value, which is interpreted as to obtain a runtime signature using a public key.)
reading, by the processor, an original signature from a secure area of the storage device for verifying the runtime signature; ([0171] “Then, the secure memory loader extracts the F/W authentication public key and the F/W signature value from the secure memory loader area to verify the authentication and integrity of the original firmware image obtained by decryption, dynamically calculates a new F/W signature value using the original firmware image located in the firmware loading memory area (for example, the signature value of the original firmware image is calculated by using the authentication public key, the one-way hash function, and a signature calculation algorithm), and then compares the extracted F/W signature value with the calculated new F/W signature value to verify the reliability of the firmware (S580).” The F/W signature value is extracted from the secure memory loader area to compare to the calculated signature or the runtime signature to verify the integrity of the firmware, which is determined based on the verification by the comparison.) and 
determining, by the processor, whether the boot code has been hacked or invaded based on the runtime signature and the original signature; (FIG. 9 S590 “Is security of firmware normal?” S610 “Switch secure memory loader to emergency mode and notify security management server of security infringement” [0162] “firmware reliability (confidentiality, authentication, integrity) verification performed as shown in FIG. 9” [0172] “If it is determined that the firmware reliability is normal when the extracted F/W signature value matches the calculated new F/W signature (S590), the process of FIG. 9 proceeds to step S600. If it is determined that the firmware reliability is not normal when the extracted F /W signature value does not match the calculated new F/W signature, the process of FIG. 9 proceeds to step S610.” Determination of firmware reliability and security infringement based on the match between the extracted F/W signature value and the calculated new F/W signature is interpreted as determining whether the boot code has been hacked or invaded based on the runtime signature and the original signature. Firmware reliability (confidentiality, authentication, integrity) and security infringement (breach) teaches being hacked or invaded.)
and determining, by the processor, the boot code has been not hacked or invaded and providing, by the processor, the boot code for the host device to perform a boot operation when the runtime signature is consistent with the original signature. ([0172] “If it is determined that the firmware reliability is normal when the extracted F/W signature value matches the calculated new F/W signature (S590), the process of FIG. 9 proceeds to step S600.” Fig. 9 S600 “Transfer control to firmware” [0173] “When the firmware reliability is normal, the secure memory loader finishes all operations and transfers control to the original firmware located in the firmware loading memory area (S600).” When the extracted signature value matches the calculated signature, which is interpreted as if the runtime signature is consistent with the original signature, the firmware of the service device takes the control of the booting process, which is interpreted as providing the boot code for the host device to perform a boot operation. As discussed above, the match between the extracted signature value and the calculated signature determines that the normal firmware reliability and no security infringement, which is interpreted as determining the boot code has been not hacked or invaded. Furthermore, the process is performed by the CPU.)

Regarding claim 2, MOON teaches wherein the boot key is stored in the secure area of the storage device. (Fig. 7 “Flash Memory Layout” “Secure Memory Loader Area” [0164] “At this time, the secure memory loader may use an OTP memory or a device security management server for self-verification. In addition, the secure memory loader code, the secure memory loader header, the memory protection policy, the key information, the authentication information, the network code, the crypto code, and the like may be verified when performing the security verification for the secure memory loader.” [0169] “If the CRK stored in the secure memory loader area is valid, the secure memory loader unwraps the AES wrapped FEK using the CRK to obtain the original FEK key value. In addition, the secure memory loader may verify the validity of the obtained original FEK key value using the OTP memory (S560).” The public key is stored in a flash memory.)

 Regarding claim 3, MOON teaches prohibiting, by the processor, providing the boot code to the host device and setting a status flag to a fail state if the runtime signature is inconsistent with the original signature. ([0174] “when the firmware reliability is not normal, the secure memory loader switches to an emergency mode and forwards, to the device security management server, a defect which is recognized by the results of the self-verification in step S520 or is reported by the memory protection unit 112 in step S550, and a problem that the two firmware signature values are matched in step S590 (S610).” When the verification fails, which is interpreted as if the runtime signature is inconsistent with the original signature, the fail is reported and the secure memory loader switches to the emergency mode and perform countermeasure, which is interpreted as prohibiting providing the boot code to the host device. Also, the emergency mode, which is interpreted as a status flag to a fail state, is set.)

Regarding claim 6, MOON teaches wherein the cryptographic algorithm comprises an elliptic curve digital signature algorithm (ECDSA). ([0116] “the signature generation processing unit 333 may verify the security validity of data according to a standard such as an elliptic curve digital signature algorithm (ECDSA).”)

Regarding claims 7-9 and 12, the claims 7-9 and 12 do not further teach or define the limitation over the limitations cited in the rejected claims 1-3 and 6 above. Therefore, MOON teaches all the limitations of the claims 7-9 and 12.

Regarding claim 13-15 and 18, the claims 13-15 and 18 do not further teach or define the limitation over the limitations cited in the rejected claims 1-3, 6-9 and 12 above, except a security boot system. MOON further teaches a security boot system. (“FIG. 1 is an exemplary diagram illustrating a structure of a service network according to an exemplary embodiment of the present invention.”) Therefore, MOON teaches all the limitations of the claims 13-15 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MOON in view of Khatri et al. (United States Patent Application Publication US 2018/0075242), hereinafter Khatri.

Regarding claim 4, MOON teaches all the limitations of the method of claim 1.
MOON further teaches generating, by the processor, a digest from the boot code by using a checking method; ([0119] “The digest generation processing unit 336 generates the digest value by performing one-way hash of the input data, and transfers the generated digest value to the OTP generation processing unit 335.” The digest generation processing unit generates the digest value using the FEK, the CRK, and the like as input values as necessary, which is interpreted as generating a digest from the boot code, by performing one-way hash, which is interpreted as by using a checking method.)
However, MOON does not teach signing, by the processor, the digest with the boot key by using the cryptographic algorithm to generate the runtime signature.
Khatri teaches signing, by the processor, the digest with the boot key by using the cryptographic algorithm to generate the runtime signature. ([0061] “Image digests, also known as "hashes," may be obtained through application of a cryptographic hash function to an image of a pre-boot code module. At block 504, the user then signs each digest with their custom key(s). The user may either sign each digest individually, or may sign multiple digests as a group (with a single signature or certificate), and these signed image digests serve as customer-owned digital signatures for the pre-boot code modules.” Digest are signed with their custom keys through application of a cryptographic hash function to an image, which is interpreted as signing the digest with the boot key by using the cryptographic algorithm. These signed image digest serve as customer-owned digital signature, which is interpreted as to generate the runtime signature.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MOON by incorporating the teaching of Khatri of signing the digest with the boot key using the cryptographic algorithm to generate a signature. They are all directed toward security of the device firmware. As recognized by Khatri, a traditional solution to obtain the images to sign and securely install the signed images on the devices since the user has to work with each supplier to obtain the supplier’s UEFI firmware image and a secure mechanism to update the device with firmware images signed by the customer. ([0007], [0008]) Furthermore, as the number of components and firmware used by the various devices in any modern IHS increases deployment and maintenance time to interact with large number of device suppliers. ([0009]) Thus, by signing the digest to generate the runtime signature, the user can securely install the signed firmware images, which also reduces or eliminates the need to obtain firmware images from various device suppliers. ([0076]) Therefore, it would be advantageous to incorporate the teaching of Khatri of signing the digest with the boot key using the cryptographic algorithm to generate a signature for securely install the signed firmware images.

Regarding claim 5, MOON in view of Khatri teaches all the limitations of the method of claim 4, as discussed above.
MOON, as modified above, further teaches wherein the checking method comprises calculating a checksum, a cyclic redundancy check (CRC) code, or a hash value of the boot code to generate the digest. ([0119] “The digest generation processing unit 336 generates the digest value by performing one-way hash of the input data, and transfers the generated digest value to the OTP generation processing unit 335. The digest generation processing unit 336 may selectively use crypto & network codes (CNC), the FEK, the CRK, and the like as input values as necessary. The CNC represents a cryptographic code library and a network code library to be dedicated by the third modified secure memory loader. The CNC may be placed in a specific memory area on the flash memory described below.” A checking method to generate a digest uses a one-way hash, which is interpreted as a hash value of the boot code to generate the digest.)

Regarding claims 10, 11, 16, and 17, the claims 10, 11, 16, and 17 are the apparatus claims of the method claims 4 and 5. The claims 10, 11, 16, and 17 do not further teach or define the limitation over the limitations recited in the rejected claims 4 and 5 above. Therefore, MOON in view of Khatri teaches all the limitations of the claims 10, 11, 16, and 17.

Response to Arguments
Applicant's arguments filed 3/11/2022 with respect to “Discussion of Claim Rejection under 35 U.S.C. 102” have been fully considered but they are not persuasive.

Applicant argues that 
monitoring in real time whether the security violation for access and authority to a code memory as well as a data memory occurs in Moon is similar to the effect of the above-highlighted feature in the amended independent claim 1…
Furthermore, Moon discloses that "Through a memory access control technology, it is possible to monitor in real time whether the security violation for access and authority to a code memory as well as a data memory occurs." Moon monitors whether the security violation for access and authority to a code memory through the "memory access control technology"…
Moon discloses that in the environment where memory access control is secured, then the authentication and the integrity verification of the decrypted firmware is performed by comparing signature values. Besides, the "memory access control" is performed in step S540 of FIG. 9. If there is no attempt to access the memory or arbitrary modification that violates the memory protection policy in step S550 (YES) of FIG. 9, The process of FIG. 9 proceeds to in step S560…
In other words, before "decrypting the encrypted firmware" in step S570, Moon monitors whether the security violation for access and authority to a code memory through the "memory access control technology" in step S540. Therefore, Moon obviously does not monitor whether the code memory access is violation by using "the extracted F/W signature value" and "the new F/W signature value" (such as steps S570-S690).
Remarks Pages 9-11

	Examiner respectfully disagrees with applicant’s argument. Moon teaches security verification for secure memory loader normal and access to memory prior to comparing two signatures such as the extracted F/W signature value and the new F/W signature value in FIG. 9, as the applicant argues. However, as MOON discloses in the FIG. 9, FIG. 13, and the paragraphs [0162], [0171], [0214], and [0216], MOON teaches based on the comparison between the extracted F/W signature value and the new F/W signature value, the firmware reliability (confidentiality, authentication, integrity), and security infringement is determined. The firmware reliability (confidentiality, authentication, integrity), and security infringement is any incident that results unauthorized access or the information being accessed without authorization to the firmware. Thus, MOON teaches determining whether the security infringement of the boot code or the firmware based on the extracted F/W signature value and the new F/W signature value, which is also interpreted as the boot code being hacked or invaded based on the runtime signature and the original signature. Furthermore, based on determination of the match between the extracted F/W signature value and the new F/W signature value, the security infringement or the firmware reliability is determined to be normal, which is interpreted as the boot code has not not hacked or invaded. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Futral et al. (United States Patent Application Publication US 2014/0040605) teaches method and apparatus for performing secure BIOS upgrade to boot to the rollback BIOS image and used the rollback BIOS to determine whether the new BIOS image is authentic.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187